                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                             Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Georgia Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of
the LAURA JEAN KLEMPF REVOCABLE
TRUST, a Florida Trust, and DENNIS J.
BLACKBURN, as Assistant Trustee of
the JEAN KLEMPF TRUST, a Florida Trust,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN JACQUES
KLEMPF,

                    Counterclaim Defendants.


             SPECIAL MASTER ORDER FOR FURTHER BRIEFING




ACTIVE 11420011.1
        This cause is before the Special Master on Counterclaim Plaintiffs’

Amended Motion to Compel Foodonics to Produce Non-Privileged Documents

(the “Foodonics Motion”) (Doc. 100) and Schedule A thereto (Doc. 100-1), and on

Counterclaim Plaintiffs’ Amended Motion to Compel GrayRobinson to Produce

Non-Privileged Documents (the “GrayRobinson Motion”) (Doc. 101) and

Schedule A thereto (Doc. 101-1). Plaintiff/Counterclaim Defendant Foodonics

International, Inc. and its counsel GrayRobinson, P.A. have filed a joint response

to the foregoing motions (the “Joint Response”). (Doc. 106)

        On November 7, 2019, the Court, pursuant to Federal Rule of Civil

Procedure 53, appointed the undersigned as Special Master for the purpose of

overseeing discovery in this matter. (Doc. 179)

        The Local Rule 3.01(g) conferral certificates within the Foodonics Motion

and the GrayRobinson Motion each states that the movant’s counsel “has met and

conferred in good faith . . . on multiple occasions” with opposing counsel

regarding the subjects raised in the motions. (Doc. 100, p. 9; Doc. 101, p. 7) The

Joint Response states that “there have been absolutely no communications between

counsel related to privilege log concerns as contemplated by Rule 3.01(g).” (Doc.

106, p. 2)

        Schedule A to the Foodonics Motion (Doc. 100-1) is a list of 75 documents

which the motion asserts have been “improperly categorized as privileged.” (Doc.


ACTIVE 11420011.1                         2
100-1, pp. 2, 6) The Joint Response states that the Foodonics Motion addresses

167 documents and it asserts that 165 of those were, upon further review after the

Foodonics Motion was filed, determined to be non-privileged and were produced

to the movant on June 7, 2019. (Doc. 106, p. 3) The Joint Response does not

explain the difference between the 75 documents listed on Schedule A to the

Foodonics Motion and the Joint Response’s reference to 167 documents. The Joint

Response also does not identify which of the documents listed on Schedule A

(Doc. 100-1) it produced, nor does it identify the documents on Schedule A it still

claims are privileged, or the basis for the privilege claims. (Doc. 106, p.3)

        Similarly, Schedule A to the GrayRobinson Motion (Doc. 101-1) is a list of

363 documents which the motion asserts have been improperly categorized as

privileged. (Doc. 101, pp. 2, 5) Yet the Joint Response states that the

GrayRobinson Motion addresses 558 documents and it asserts that 460 of those

were produced to the movant on June 7, 2019. (Doc. 106, p. 3) The Joint Response

does not explain the difference between the 363 documents listed on Schedule A to

the GrayRobinson Motion and the Joint Response’s reference to 558 documents.

The Joint Response also does not identify which of the documents listed on

Schedule A (Doc. 101-1) it produced, nor does it identify which documents on the

Schedule it still claims are privileged, or the basis for the privilege claims. (Doc.

106, p.3)


ACTIVE 11420011.1                          3
        The further information ordered here is necessary for the Special Master to

be able to decide the foregoing motions. Accordingly, it is

        ORDERED:

        1.          On or before December 6, 2019, Foodonics and GrayRobinson shall

file a supplement to their Joint Response, not to exceed ten (10) pages in length,

which will:

                    a.   explain the reference to 167 documents in regard to the

movant’s Schedule A to the Foodonics Motion (Doc. 100-1);

                    b.   identify the documents listed on Doc. 100-1 which they claim

were produced on June 7, 2019;

                    c.   identify the documents listed on Doc. 100-1 which they

continue to claim are privileged, and state the legal and factual basis for the

privilege;

                    d.   explain the reference to 558 documents in regard to the

movant’s Schedule A to the GrayRobinson Motion (Doc. 101-1);

                    e.   identify the documents on Doc. 101-1 which they claim were

produced on June 7, 2019;

                    f.   identify the documents listed on Doc. 101-1 which they

continue to claim are privileged, and state the legal and factual basis for the

privilege.


ACTIVE 11420011.1                             4
        The foregoing supplement shall identify documents using the Document ID

numbers shown on Docs. 100-1 and 101-1. For clarity, it is also suggested that , as

much as possible, Foodonics and GrayRobinson use Docs. 100-1 and 101-1 as a

template on which to provide the further information ordered here.

        2.          On or before December 13, 2019, the Counterclaim Plaintiffs may file

a reply to the Foodonics and GrayRobinson supplement, not to exceed seven (7)

pages in length.

        3.          For all further discovery motions, the Rule 3.01(g) conferral

certificate shall identify by name the attorneys for all parties participating in the

conference, the date and time of the conference, whether the conference was in

person or by telephone, and the approximate length of time of the conference.

        Following receipt and review of the foregoing additional briefing, the

Special Master shall enter an order on the Foodonics Motion and the

GrayRobinson Motion.

        DONE AND ORDERED at Jacksonville, Florida, this 21st day of

November, 2019


                                              /s/Michael G. Tanner
                                              Michael G. Tanner
                                              Special Master




ACTIVE 11420011.1                               5
